Citation Nr: 1130966	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for degenerative joint disease of the right knee (rated 100 percent disabling from October 31, 2006 to March 1, 2007).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for status post right hip replacement.

4.  Entitlement to service connection for status post left hip replacement.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Denver, Colorado Regional Office (RO).  In October 2007, the RO granted entitlement to service connection for degenerative joint disease of the right knee and assigned a 100 percent disability rating, effective October 31, 2006 and a 30 percent rating effective March 1, 2007.  

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   Since the Veteran informed an April 2008 VA examiner that he was unable to continue working due to his right knee disability, the Board has inferred a claim of entitlement to TDIU.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims.  As part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  In a November 2007 notice of disagreement (NOD), the Veteran informed VA that he received care from Premier Orthopedics for his knee and from Front Range Orthopedics for his hips.  Although the claims file reflects treatment records dated October 2005 through January 2007 from Premier Orthopedics, the Veteran has indicated that he also received treatment from that facility after January 2007.   No records from Front Range Orthopedics appear in the claims file.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for release of the pertinent private records.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected right knee disability in April 2008.  He testified in March 2011 that the level of his disability was "always bad," but had gotten worse; he stated that he lost additional range of motion after receiving knee replacement surgery.  Although the Veteran also testified that his knee was not painful at rest, did not buckle, and did not require medication, the April 2008 examination report reflects that the Veteran experienced pain and took anti-inflammatories for his knee.  No instability was noted during the April 2008 examination, but the Veteran contended in an August 2008 statement that his knee buckled and necessitated the use of pain medication.  As this evidence reflects changes in the Veteran's symptomatology since the April 2008 examination, a new examination is warranted to determine the current severity of the knee disability.

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA also has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim.  As the claims file reflects that the Veteran has bilateral hip disabilities and he has alleged chronic, since service, symptoms in his right hip and that both hip disabilities were caused or aggravated by his service-connected disabilities, the Board finds that a VA examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from Premier Orthopedics dated after January 2007 and records from Front Range Orthopedics.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected knee disability and to obtain an opinion as to whether his claimed hip disabilities are related to his active duty service, to include a service-connected disability.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must:

i.     Provide current findings as to the severity of the knee disability.  The examination findings must specifically include range of motion measurements and state whether motion is additionally limited by pain, weakness, and/or fatigue.  The examiner must also provide an opinion as to whether the right knee disability, alone or in combination with the Veteran's other service-connected disabilities, renders him unemployable.

ii.     Provide an opinion as to whether his hip replacements were likely the direct result of his in-service activities or the result of his service-connected right knee disability and/or left leg varicose vein disability.  The examiner must address the Veteran's contentions that his in-service activities wore out his hips and/or that service-connected disabilities altered his gait and resulted in, and/or aggravated, disabilities of the hips.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  The examiner must independently review the record for pertinent evidence, but attention is called to the following:

i.     With respect to the knee disability: the 2008 VA examination report, the Veteran's August 2008 statement about his symptoms, the October 2007 private medical opinion, and the 2011 hearing testimony.

ii.    With respect to the claimed hip disabilities: the April 2006 private medical record as to the causes of osteoarthritis, and the 2011 hearing testimony.  

iii.    If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  In regard to the claim for an increased evaluation, consider the propriety of "staged" ratings based on any changes in the degree of severity of the right knee disability.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


